


Exhibit 10.1

 

COMMUNITY CHOICE FINANCIAL, INC.

2012 DIRECTOR DEFERRED COMPENSATION PLAN

 

ARTICLE I—PURPOSE; ADOPTION BY THE COMPANY

 

1.1                        Purpose.   This Plan is intended to be an unfunded,
nonqualified deferred compensation plan for Company Directors.  This Plan is
intended to provide for the deferral of federal income taxation on the amounts
deferred hereunder until amounts are paid to a Participant or Beneficiary. 
Accordingly, this Plan is intended to provide that a Participant shall not have
constructive receipt of income prior to the date that payment is made to a
Participant, and is likewise intended to comply with the requirements of
Section 409A of the Code.  If any terms of this Plan do not comply with the
foregoing requirements of the federal income tax law, those terms are hereby
deemed to be amended, and shall be interpreted and applied by the Committee, to
comply with such requirements of the law.

 

1.2                        Effective Date.    This Plan is effective on and
after August 27, 2012 (the “Effective Date”).

 

ARTICLE II—DEFINITIONS

 

2.1                        Definitions.  Except as otherwise required by the
context, the terms used in the Plan shall have the meaning hereinafter set
forth.

 

(a)                          Account.  With respect to a Participant, the
bookkeeping Account maintained on his or her behalf pursuant to the terms of
this Plan.  Each Participant’s Account will be subdivided into a “Cash Account”
which will reflect any Contributions made to the Account in the form of cash
compensation and an “Equity Award Account” which will reflect any Contributions
made to the Account in the form of Equity Awards.

 

(b)                          Administrator.  “Administrator” is defined in
Section 7.1.

 

(c)                           Beneficiary or Beneficiaries.   The person or
persons, including one or more trusts, designated in writing by a Participant in
accordance with the Plan to receive payment of the remaining balance of the
Participant’s Account in the event of the death of the Participant prior to
receipt of the entire amount credited to the Participant’s Account.

 

(d)                          Board.  The Board of Directors of the Company.

 

(e)                           Change of Control.  The occurrence of any of the
following events:

 

(i)                                            the acquisition by any
individual, entity or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Exchange Act) (a “Person”) of beneficial ownership (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of voting securities
of the Company where such acquisition causes such Person to own 50% or more of
the combined voting power of the then outstanding

 

--------------------------------------------------------------------------------


 

voting securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however, that
for purposes of this subsection (i), the following acquisitions shall not be
deemed to result in a Change of Control: (A) any acquisition directly from the
Company that is approved by the Incumbent Board (as defined in subsection
(ii) below), (B) any acquisition by the Company, (C) any acquisition by any
employee benefit plan (or related trust) sponsored or maintained by the Company
or any corporation controlled by the Company or (D) any acquisition by any
corporation pursuant to a transaction that complies with clauses (A), (B) and
(C) of subsection (iii) below; provided, further, that if any Person’s
beneficial ownership of the Outstanding Company Voting Securities reaches or
exceeds 50% as a result of a transaction described in clause (A) or (B) above,
and such Person subsequently acquires beneficial ownership of additional voting
securities of the Company, such subsequent acquisition shall be treated as an
acquisition that causes such Person to own 50% or more of the Outstanding
Company Voting Securities; and provided, further, that if at least a majority of
the members of the Incumbent Board determines in good faith that a Person has
acquired beneficial ownership (within the meaning of Rule 13d-3 promulgated
under the Exchange Act) of 50% or more of the Outstanding Company Voting
Securities inadvertently, and such Person divests as promptly as practicable a
sufficient number of shares so that such Person beneficially owns (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) less than 50% of the
Outstanding Company Voting Securities, then no Change of Control shall have
occurred as a result of such Person’s acquisition;

 

(ii)                                         individuals who, as of the
Effective Date, constitute the Board (the “Incumbent Board” as modified by this
subsection (ii)) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the Effective Date whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board (either by specific vote or by approval of
the proxy statement of the Company in which such person is named as a nominee
for director, without objection to such nomination) shall be considered as
though such individual were a member of the Incumbent Board, but excluding, for
this purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board;

 

(iii)                                      the consummation of a reorganization,
merger or consolidation or sale or other disposition of all or substantially all
of the assets of the Company or the acquisition of assets of another corporation
or other transaction (“Business Combination”) excluding, however, such a
Business Combination pursuant to which (A) the individuals and entities who were
the beneficial owners of the Outstanding Company Voting Securities immediately
prior to such Business Combination beneficially own, directly or indirectly,
more than 60% of,

 

2

--------------------------------------------------------------------------------


 

respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the entity
resulting from such Business Combination (including, without limitation, an
entity that as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries), (B) no Person (excluding any employee benefit plan (or related
trust) of the Company, the Company or such entity resulting from such Business
Combination) beneficially owns, directly or indirectly, 50% or more of the
combined voting power of the then outstanding securities entitled to vote
generally in the election of directors of the entity resulting from such
Business Combination and (C) at least a majority of the members of the board of
directors of the corporation resulting from such Business Combination were
members of the Incumbent Board at the time of the execution of the initial
agreement, or of the action of the Board, providing for such Business
Combination; or

 

(iv)                                     approval by the shareholders of the
Company of a complete liquidation or dissolution of the Company except pursuant
to a Business Combination that complies with clauses (A), (B) and (C) of
subsection (iii) above.

 

(f)                            Code.  The Internal Revenue Code of 1986, as
amended from time to time.

 

(g)                           Commencement Date.  The date that is specified in
Section 6.1, 6.3 or 6.4, as applicable.

 

(h)                          Common Shares.  Shares of the common stock of the
Company, par value $0.01 per share.

 

(i)                              Company.  Community Choice Financial, Inc., its
corporate successors, and the surviving corporation resulting from any merger of
Community Choice Financial, Inc. with any other corporation or corporations.

 

(j)                             Compensation.  Cash compensation earned as a
Director, including retainer and attendance fees and incentive compensation
payable in the form of Equity Awards.

 

(k)                          Committee.  The individuals appointed by the Board
to administer the Plan on behalf of the Company, pursuant to Section 7.1.

 

(l)                              Contributions.  All amounts credited to a
Participant’s Account pursuant to Article IV.

 

(m)                      Deferred Compensation Election.  An election of a
Director to reduce his or her Compensation by a specified amount, pursuant to
Section 4.1.

 

(n)                          Director.  A duly elected or appointed member of
the Board who is not an employee of the Company or any of its Subsidiaries.

 

3

--------------------------------------------------------------------------------


 

(o)                          Election Deadline.  The deadline for filing the
Deferred Compensation Election form provided in Section 4.1(b) or 4.1(c), as
applicable.

 

(p)                          Exchange Act.  The Securities Exchange Act of 1934,
as amended, and the rules and regulations thereunder, as such law, rules and
regulations may be amended from time to time.

 

(q)                          Equity Awards.   Awards issued under the 2011
Management Equity Incentive Plan (other than restricted shares, options or stock
appreciation rights) or any similar plan approved by the Committee for this
purpose.

 

(r)                             Participant.  Any Director of the Company who
participates in the Plan pursuant to Article III.

 

(s)                            Plan.  This 2012 Director Deferred Compensation
Plan.

 

(t)                             Separation from Service.   A Participant shall
be deemed to have incurred a “Separation from Service” under this Plan only if
(a) the Participant has ceased to be a Director of the Company and is not a
Director of a corporation that is a successor to the Company via a merger or
consolidation and (b) such event constitutes a separation from service within
the meaning of Treasury Regulation Section 1.409A-1(h).

 

2.2                        Construction.    Where necessary or appropriate to
the meaning hereof, the singular shall be deemed to include the plural, the
plural to include the singular, the masculine to include the feminine, and the
feminine to include the masculine.

 

ARTICLE III—ELIGIBILITY FOR PLAN PARTICIPATION

 

3.1                        Eligibility and Participation.     All Directors
shall be eligible to become Participants under the Plan.  A Director shall
become a Participant under the Plan if he or she timely files with the Company a
Deferred Compensation Election.

 

ARTICLE IV—CONTRIBUTIONS

 

4.1                        Elective Contributions.

 

(a)                          Each Director shall be entitled to elect for each
calendar year to reduce his or her Compensation by an amount relating to each
form of Compensation that is specified in a timely filed Deferred Compensation
Election; and if a Director makes such an election, an amount equal to the
reduction in his or her Compensation shall be credited to an Account maintained
for him or her under the Plan.

 

(b)                          The Deferred Compensation Election of a Participant
must be made in writing on a form specified by the Administrator.  A Deferred
Compensation Election will be timely filed with respect to the Compensation only
if it is filed with the Administrator by a date specified by the Administrator
that precedes the calendar year in which the Compensation

 

4

--------------------------------------------------------------------------------


 

is earned by the Participant for services rendered as a Director.  A Deferred
Compensation Election that is timely filed with the Administrator shall be
irrevocable as of the first day of the calendar year that follows the date it is
filed.

 

(c)                           If a Director first becomes eligible to
participate under the Plan after the first day of a calendar year, the Director
may file a Deferred Compensation Election with the Administrator no later than
30 days after the date the Director first becomes eligible to participate under
the Plan.  If a Director makes such an election, the applicable Deferred
Compensation Election shall be effective for such calendar year only with
respect to Compensation that is earned for services that are performed after the
filing of the Participant’s Deferred Compensation Election with the
Administrator; and any such Deferred Compensation Election shall be irrevocable
as of the date that it is filed with the Administrator.  For purposes of this
Section 4.1(c), where an individual has ceased being a Director, regardless of
whether all amounts deferred under the Plan by the Director have been paid, and
subsequently becomes a Director eligible to participate under the Plan again,
the individual shall be treated as first becoming eligible to participate under
the Plan if the individual had not been eligible to participate in the Plan
(other than the accrual of earnings) at any time during the twenty-four month
period ending on the date the individual again becomes a Director eligible to
participate under the Plan.  No Director shall be eligible to participate in the
Plan until the effective date of the Plan specified in Section 1.2.

 

(d)                          The reduction in a Participant’s Compensation for
any calendar year shall be made by the Company during such calendar year.  The
Account of each Participant shall then be credited with Contributions equal to
the amount of the Participant’s reduction in his or her Compensation, on or
shortly after the date the Compensation would otherwise be paid or, for Equity
Awards, granted to the Directors, in accordance with procedures established by
the Administrator.

 

4.2                        Vesting.  A Participant shall at all times be 100%
vested in the balance credited to his or her Cash Account, provided that if any
cash dividends or distributions relating to an Equity Award are credited to the
Cash Account pursuant to Section 5.4, those amounts will be subject to the
vesting schedule set forth in the agreement documenting the grant of the
applicable Equity Award.  A Participant shall vest in the amounts credited to
his or her Equity Award Account in accordance with the vesting schedule set
forth in the agreement documenting the grant of the applicable Equity Award
credited to his or her Equity Award Account.  Any amounts credited to a
Participant’s Account that are not 100% vested at the Commencement Date
applicable for such amount shall be forfeited, and the Participant (and any
Beneficiary) shall cease to have any rights to such forfeited amounts.

 

ARTICLE V—PARTICIPANT ACCOUNTS AND PLAN FUNDING

 

5.1                        Participant Accounts.  Each Participant shall have
established in his or her name an Account which shall reflect the Contributions
credited to him or her pursuant to Article IV.  All Accounts maintained for
purposes of the Plan shall merely constitute bookkeeping records of the Company
and shall not constitute an allocation of any assets of the Company or any
affiliate

 

5

--------------------------------------------------------------------------------


 

or be deemed to create any trust or special deposit with respect to any of the
assets of the Company or any affiliate.

 

5.2                        Unfunded Plan.

 

(a)                          The obligation under the Plan to provide a
Participant with all or a portion of the amounts credited to his or her Account
constitutes the sole unsecured promise of the Company.  No Participant or
Beneficiary shall have any rights in or with respect to any funds or other
assets owned or held by the Company (or any affiliate thereof).  The rights of a
Participant or Beneficiary under the Plan are solely those of a general
unsecured creditor of the Company.

 

(b)                          Notwithstanding the provisions of paragraph (a),
the Company may establish or participate in one or more trusts for the purpose
of setting aside funds to provide for the payment of benefits under this Plan. 
Such trust or trusts may include a master trust or collective investment trust
maintained by the Company in conjunction with this Plan.  However, in accordance
with the foregoing provisions of this Section, the assets of such trust or
trusts shall at all times remain subject to the claims of the general creditors
of the Company, except to the extent and at such time as any payment is made
therefrom to a Participant or Beneficiary under the Plan; and no Participant or
Beneficiary shall have any rights in or with respect to any such trust or the
assets thereof.  To the extent that the Company makes contributions to such a
trust or trusts, such contributions may be invested in one or more investment
funds thereunder as shall be determined by the Company, in its discretion.

 

5.3                        Interest.  Prior to the Commencement Date, a
Participant’s Cash Account shall be credited with interest computed quarterly on
the lowest balance in the Cash Account during such quarter at the prime rate in
effect according to The Wall Street Journal on the last day of such quarter plus
1%.

 

5.4                        Equity Award Account; Dividends.   A Participant’s
Equity Award Account shall be credited with the number of Common Shares that
would otherwise be issued or transferred and delivered to the Participant with
respect to an Equity Award that became a Contribution to the Plan.  Prior to the
Commencement Date, a Participant’s Account shall be credited from time to time
with amounts equal to dividends or other distributions paid on the number of
Common Shares reflected in the Equity Award Account; provided that such amounts
shall be credited with respect to an unvested Equity Award only to the extent
provided in the agreement documenting the grant of the applicable Equity Award. 
Any amounts credited under the preceding sentence as cash shall be credited to
the Participant’s Cash Account and adjusted as provided in Section 5.3, and any
amounts credited under the preceding sentence as additional Common Shares shall
be credited to the Participant’s Equity Award Account.

 

6

--------------------------------------------------------------------------------


 

ARTICLE VI—DISTRIBUTION

 

6.1                        Commencement of Distributions.

 

(a)                          A Participant may elect to commence payment of the
vested amounts to be credited to his or her Account (and any deemed earnings
thereon) in a calendar year upon either (i) the date the Participant incurs a
Separation from Service for any reason (other than by reason of death) or
(ii) the earlier of (A) the date the Participant incurs a Separation from
Service for any reason (other than by reason of death) or (B) a date specified
by the Participant (the date described in clause (i) or (ii), to be the
“Commencement Date”).  Any date specified pursuant to clause (ii)(B) of the
preceding sentence shall be a time specified in compliance with Treasury
Regulation Section 1.409A-3(a)(4) and must be in a calendar year at least four
years after the calendar year the Compensation would have been paid or granted
but for the Deferred Compensation Election.  Such election shall be timely made
in writing on the Deferred Compensation Election form filed with the
Administrator in accordance with Section 4.1 by the Election Deadline for the
Contributions for the applicable calendar year.  If a Participant does not
properly elect a Commencement Date for Contributions made in a calendar year,
the Commencement Date for such Contributions shall be the date described in
Section 6.1(a)(i). Except as is provided below in paragraph (c), a Deferred
Compensation Election form that is filed with the Plan Administrator electing a
Commencement Date shall become irrevocable as provided in Section 4.1.

 

(b)                          Subject to Section 6.1(d), payments made in
accordance with Section 6.1(a) shall be paid within 30 days following the
Commencement Date, provided that, the Participant shall not have the right to
designate the year of payment.

 

(c)                           Notwithstanding any other provision of the Plan to
the contrary, a Participant may elect to defer the Commencement Date provided
under Section 6.1(a) by filing a written request to do so with the Plan
Administrator provided (i) such request is made not less than 12 months prior to
the Commencement Date (if such Commencement Date is described in
Section 6.1(a)(ii)), (ii) payment under such election will be made no less than
5 years from the last effective Commencement Date, and (iii) such election will
not take effect until at least 12 months after the date on which such election
is made.  Any election to change the Commencement Date that does not meet all of
the foregoing requirements shall not be valid and, in such case, payment shall
be made in accordance with the Participant’s last effective Commencement Date
election.  Any such election to defer the Commencement Date shall become
irrevocable if it is on file with the Plan Administrator as of the date that is
one year prior to the original Commencement Date.

 

(d)                          Notwithstanding anything in this Plan to the
contrary, if a Participant is a “specified employee,” determined pursuant to
procedures adopted by the Company in compliance with Section 409A of the Code,
on the date a Participant experiences a Separation from Service, then to the
extent necessary to comply with Section 409A of the Code, amounts credited to
the Participant’s Account that are to be received by the Participant on account
of and during the six-month period immediately following the Participant’s
Separation from Service will instead be paid on the earlier of (i) the first
business day of the seventh month after the date of the Participant’s Separation
from Service, or (ii) the Participant’s death.

 

7

--------------------------------------------------------------------------------


 

6.2                        Method of Payment.  The vested amounts credited to
the Participant’s Account under the Plan shall be paid to the Participant in a
single sum payment as of his or her Commencement Date or, if the first sentence
of Section 6.1(d) applies, the date of payment described therein.  Amounts
credited to a Participant’s Cash Account shall be paid in cash, and amounts
credited to a Participant’s Equity Award Account shall be paid in Common Shares.

 

6.3                        Distributions Upon Death.     Upon the death of a
Participant or former Participant, any vested amount remaining in his or her
Account shall be distributable to the Beneficiary or Beneficiaries.  Payment to
the Beneficiary or Beneficiaries shall be made in a single lump sum within 90
days of the Participant’s death; provided that, no Beneficiary shall have the
right to designate the year of payment.  The Commencement Date for payment shall
be the date of the Participant’s death.

 

6.4                        Distributions Upon Change of Control.    If a Change
of Control occurs, the total vested amount of each Participant’s Account shall
immediately be paid to the Participant in the form of a single lump sum payment,
provided that if such Change of Control does not constitute a “change in the
ownership or effective control” or a “change in the ownership of a substantial
portion of the assets” of the Company within the meaning of Section
409A(a)(2)(A)(v) of the Code, then payment shall be made, to the extent
necessary to comply with the provisions of Section 409A of the Code, to the
Participant on the date the Participant would otherwise be entitled to
distribution in accordance with the provisions of the Plan.  The Commencement
Date for payments made upon a Change of Control will be the date of the Change
of Control.

 

6.5                        Taxes.  Any applicable taxes may be withheld from any
distribution hereunder to the extent that the Company believes is required by
law.

 

6.6                        Adjustments.  The Committee may make or provide for
such adjustments in the numbers of Common Shares credited to Participants’
Accounts, and in the kind of shares so credited, as the Committee in its sole
discretion, exercised in good faith, may determine is equitably required to
prevent dilution or enlargement of the rights of Participants that otherwise
would result from (i) any stock dividend, stock split, combination of shares,
recapitalization or other change in the capital structure of the Company, or
(ii) any merger, consolidation, spin-off, split-off, spin-out, split-up,
reorganization, partial or complete liquidation or other distribution of assets,
issuance of rights or warrants to purchase securities, or (iii) any other
corporate transaction or event having an effect similar to any of the foregoing.
Moreover, in the event of any such transaction or event, the Committee, in its
discretion, may provide in substitution for any or all Common Shares deliverable
under the Plan such alternative consideration as it, in good faith, may
determine to be equitable in the circumstances.  Any action taken by the
Committee pursuant to this Section 6.6 will only be taken to the extent it does
not result in the Plan failing to comply with Section 409A of the Code.

 

ARTICLE VII—ADMINISTRATIVE PROVISIONS

 

7.1                        Administrator.  The Company shall be the
Administrator of the Plan.  On behalf of the Company, the Board shall appoint
one or more individuals as the members to the

 

8

--------------------------------------------------------------------------------


 

Committee, which shall perform the duties of the Administrator.  However,
another person, entity or committee may be appointed by the Board to act on its
behalf as Administrator; and if it does so, references in this Plan to the
Committee shall be deemed to be references to such person, entity or committee.

 

7.2                        Powers and Authorities of the Committee.   The
Committee shall have full power and authority to interpret, construe and
administer the Plan and to determine procedures for claim review; and its
interpretations and construction of the Plan shall be binding on all persons. 
The Committee may delegate any of its powers, authorities, or responsibilities
for the administration of the Plan to any person or committee so designated in
writing by it.  The Committee may employ such attorneys, agents, and accountants
as it may deem necessary or advisable to assist it in carrying out its duties
hereunder.  No member of the Committee shall be liable to any person for any
action taken or omitted in connection with the interpretation and administration
of the Plan unless attributable to his own willful misconduct or lack of good
faith. Members of the Committee shall not participate in any action or
determination regarding their own benefits, if any, payable under the Plan.

 

ARTICLE VIII—AMENDMENT AND TERMINATION

 

8.1                        Amendment and Termination.  The Company reserves the
right to amend or terminate the Plan at any time by action of the Board, except
that no such action shall adversely affect any Participant or Beneficiary who
has an Account, or result in any change in the timing or manner of payment of
the amount of any Account (except as otherwise permitted under the Plan),
without the consent of the Participant or Beneficiary (provided, however, that
this limitation requiring the consent of Participants or Beneficiaries to
certain actions shall not apply to any amendment that is deemed necessary by the
Company to ensure compliance with Section 409A of the Code and any termination
to the extent, and in the circumstances described, in Treasury Regulation
Section 1.409A-3(j)(4)(ix), or any successor provision).

 

ARTICLE IX—MISCELLANEOUS

 

9.1                        Non-Alienation of Benefits.    No right or interest
under the Plan of any Participant or Beneficiary shall be (i) assignable or
transferable in any manner, (ii) subject to alienation, anticipation, sale,
pledge, encumbrance, attachment, garnishment or other legal process or (iii) in
any manner liable for or subject to the debts or liabilities of the Participant
or Beneficiary.

 

9.2                        Payment of Benefits to Others.   If any Participant
or Beneficiary to whom a benefit is payable is unable to care for his or her
affairs because of illness or accident, any payment due (unless prior claim
therefor shall have been made by a duly qualified guardian or other legal
representative) may be paid to the spouse, parent, brother, or sister, or any
other individual deemed by the Administrator to be maintaining or responsible
for the maintenance of such Participant or Beneficiary.  Any payment made in
accordance with the provisions of this Section shall be a complete discharge of
any liability of the Plan with respect to the benefit so paid.

 

9

--------------------------------------------------------------------------------


 

9.3                        Taxation of Benefits.  It is the intention of the
Company that amounts payable to a Participant or Beneficiary under the Plan
shall not be included in the gross income of the Participant or Beneficiary for
federal income tax purposes until such time as payments are made under the
provisions of the Plan.  If, at any time, it is determined that amounts payable
under the Plan are currently taxable to a Participant or his Beneficiary, the
amounts credited to the Participant’s Accounts which have become so taxable
shall be distributable immediately to such Participant; provided, however, that
in no event shall amounts so payable to a Participant exceed the value of his
Accounts.  Notwithstanding any other provision of this Plan, the Company shall
not be obligated to guarantee any particular tax result for a Participant or
Beneficiary with respect to any payment provided to a Participant or Beneficiary
hereunder, and the Participant or Beneficiary shall be responsible for any taxes
imposed on the Participant or Beneficiary with respect to any such payment.

 

9.4                        Claims of Other Persons.   The provisions of the Plan
shall in no event be construed as giving any person, firm or corporation any
legal or equitable right as against the Company, its officers, employees, or
directors except any such rights as are specifically provided for in the Plan or
are hereafter created in accordance with the terms and provisions of the Plan.

 

9.5                        Severability.  The invalidity or unenforceability of
any particular provision of the Plan shall not affect any other provision
hereof, and the Plan shall be construed in all respects as if such invalid or
unenforceable provision were omitted therefrom.

 

9.6                        Governing Law.  The provisions of the Plan shall be
governed and construed in accordance with the laws of the State of Ohio.

 

*     *     *

 

10

--------------------------------------------------------------------------------
